Order entered January ~2, 2013




                                       In The
                                 Court


                                 No. 05-11-01489-CR

                            BONILLA, RUDY, Appellant

                                         Vo




                         THE STATE OF TEXAS, Appellee

                   On Appeal from the 292nd Judicial District Court
                                Dallas County~ T~xas
                        Trial Court Cause No..Fll-00598-V

                                      ORDER
      Appellee’s motion to publish the opinion in the above referenced case is hereby

DENIED.




                                                      MARY
                                                      JUSTICE